Detailed Action
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 1/11/21 is entered and made of record. 
III.	Claims 1, 5-7, 10, 19-24, 27-29, 31, 33, 35, 36, 38 and 39 are pending and have been examined, where claims 1, 5-7, 10, 19-24, 27-29, 31, 33, 35, 36, 38 and 39 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1, 5-7, 10, 19-24, 27-29, 31, 33, 35, 36, 38 and 39 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “reconstruct a high-resolution image of the region of the sample using the plurality of low-resolution images; and analyze a spatial field of the high-resolution image to identify at least one of a cell type or a cell structure of at least one of the plurality of cells of the region of the sample” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of cell identification, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/IB2017/001455, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments


[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1, 5-7, 10, 19-24, 27-29, 31, 33, 35, 36, 38 and 39 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5, 6, 19-22, 24, 27-29, 31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US 20090072171) in view of Pavani (US 20110205352).

With regards to claim 1, So discloses a diagnostic system comprising:
a microscope comprising capturing image at high numerical aperture in low resolution (see paragraph 13, processing three-dimensional data that is collected to create a three-dimensional image of the region of interest and see paragraph 37, the high spatial concentration of photons can be achieved by focusing the laser beam with a high numerical aperture and also 
an imaging device coupled to the microscope (see paragraph 13, a computer controlled stage of a microscope, determining volumetric imaging parameters, directing at least two photons into a region of interest), wherein the imaging device is configured to capture a plurality of low-resolution images of a region of a sample viewed by the microscope, wherein the region of the sample comprises a plurality of cells (see paragraph 50, objective lens, the number of cells captured in one frame image is in the range of 40-50 and see paragraph 57, the sample is placed on a secure stage on the microscope, the stage has the ability to move a region of interest of the sample to different regions of the sample that lie outside the field of view of the objective of the microscope and move the sample towards a microtome for sectioning and see paragraph 116, a relatively low-resolution stage is selected since there is a concern with counting and identifying individual cells, the control algorithm is integrated in the microscope); and
a processor coupled to the imaging device, the processor comprising instructions
configured to (see paragraph 15, a rotating blade, vibratome or microtome mechanically coupled to the microscope,  an x-y scanner to scan the region of interest, also see paragraph 15);
reconstruct a high-resolution image of the region of the sample using the plurality of low-resolution images (see paragraph 74, to reconstruct the entire image by combining or stitching together the sub-images, paragraph 129, wide are 3D images were taken with 25x objective lens. 10x10 sections were imaged and the wide area images were reconstructed by stitching these sections together); and
analyze a spatial field of the high-resolution image to identify at least one of a cell type or a cell structure of at least one of the plurality of cells of the region of the sample (see paragraph 52, to demonstrate real-time imaging with high spatial resolution, the piezo-driven linear 
So is silent in disclosing a microscope comprising a low collection numerical aperture. However, So teaches a high spatial concentration of photons can be achieved by focusing the laser beam with a high numerical aperture (see paragraph 37), which suggests low collection numerical aperture. Pavani discloses a microscope comprising a low collection numerical aperture (see paragraph 68, the HRID 10 can use a lens 302 with a low numerical aperture and a resolution as large as the distance between adjacent non-diffracting beams 110 in the plurality of non-diffracting beams 110 without substantially affecting the high resolution capability of the HRID 10, using a lens 302 with a low numerical aperture).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include low collection numerical aperture in order to quickly extract additional information from image object for improving image recognition rate.

With regards to claim 5, So discloses the system of claim 1, wherein the reconstructing is performed non-iteratively (see paragraph 74, to reconstruct the entire image by combining or stitching together the sub-images).

With regards to claim 6, So discloses the system of claim 1, wherein the processor further comprises instructions to, using the spatial field analysis of the high-resolution image, perform at least one of (see paragraph 41, obtains high-resolution 3-D images of macroscopic volumes, claim 49 on the applied reference, a low resolution scanning mode and a high resolution mode for focusing in on a region of interest); screening for cancer or pre-cancerous cells, white blood cells (WBCs) differential count (see paragraph 86, metastasis of cancer cells from primary tumor cell is of major interest to cancer researchers), cytology, cell morphology identification, blasts (specific immature WBCs) identification, nucleated red blood cells identification, Auer 

Regarding claim 19, So discloses the system of claim 1, wherein the region comprises a field-of-view (FOV)  (see paragraph 56, to image samples whose physical dimensions extend beyond the field of view of the objective lens, a sample translation stage is incorporated into the system that can translate the sample  macroscopic distances in the x/y plane)comprising a longest dimension of 0.3 mm to 1.5 mm or 0.4 mm to 0.8 mm (see paragraph 139, the imaging time as well as the time required for the translation time required to move the sample to a new region needs to be considered. The field of view for a 0.9 NA air immersion lens (or 1.2 water immersion lens) is approximately 250 .mu.m with a penetration depth on the order of 200 .mu.M). 

Regarding claim 20, So discloses the system of claim 1, wherein the region comprises a single field-of-view (FOV) (see paragraph 56, to image samples whose physical dimensions extend beyond the field of view of the objective lens, a sample translation stage is incorporated into the system that can translate the sample  macroscopic distances in the x/y plane).

Regarding claim 21, So discloses the system of claim 1, wherein the region comprises a plurality of fields-of-view (FOVs) (see paragraph 56, to image samples whose physical dimensions extend beyond the field of view of the objective lens, a sample translation stage is incorporated into the system that can translate the sample  macroscopic distances in the x/y plane), and wherein the imaging device is configured to capture the plurality of low-resolution 

Regarding claim 22, So discloses  the system of claim 21, wherein the processor further comprises instructions configured to allow a user of the system to review each of the at least one of the plurality of cells with an identified cell type or cell structure on an image (see paragraph 50, objective lens, the number of cells captured in one frame image is in the range of 40-50), the image representing an area of at least 0.5 cm x 0.5 cm of the sample (see paragraph139, the imaging time as well as the time required for the translation time required to move the sample to a new region needs to be considered. The field of view for a 0.9 NA air immersion lens or 1.2 water immersion lens, is approximately 250 .mu.m with a penetration depth on the order of 200 .mu.m). 

Regarding claim 24, So discloses the system of claim 1, wherein the microscope essentially does not move relative to the sample in a time period between acquisition of the plurality of low-resolution images (see paragraph 19, scanning a plurality of layers of tissue at a lower resolution, optically or spectrally or using a combination of both) and reconstruction of the high-resolution image (see paragraph 52, to demonstrate real-time imaging with high spatial resolution, the piezo-driven linear displacement of a microscope and see paragraph 74, to reconstruct the entire image by combining or stitching together the sub-images).

Regarding claim 27, So discloses the system of claim 1, wherein the plurality  of low-resolution images comprises bright-field microscopy images (see paragraph 52, to demonstrate real-time imaging with high spatial resolution, the piezo-driven linear displacement of a microscope slide 

Regarding claim 28, So discloses the system of claim 1, wherein the microscope comprises an objective lens comprising the low collection NA, and wherein the low NA is no more than 0.3, no more than 0.4, no more than 0.5, no more than 0.65, no more than 0.75, or no more than 0.9 (see paragraph 83, cell cultures containing a mixture of cells expressing cyan and yellow fluorescent proteins were prepared in concentrations ranging from 1/10 to 1/10.sup.5). 

Regarding claim 29, So discloses the system of claim 1, wherein the microscope comprises a dry objective lens (see paragraph 66, for 3-D imaging, the objective lens is driven with high accuracy by a piezo up to the penetration depth of the lens”). 

Regarding claim 31, So discloses the system of claim 1, wherein the imaging device is configured to capture the plurality of low-resolution images using a plurality of different illumination conditions (see paragraph 73, the images are likely to be acquired under uneven illumination conditions. Intensity corrections based on either experimentally obtained reference test sample or theoretically derived intensity correction functions can be used to renormalize the 3-D dataset for an even intensity distribution throughout the sample).

Regarding claim 39, So discloses  the system  of claim  1, wherein the processor  further comprises instructions to generate an augmented image comprising the high-resolution image (see paragraph 52, to demonstrate real-time imaging with high spatial resolution, the piezo-driven linear displacement of a microscope), wherein generating the augmented image comprises analysis of the high-resolution image overlaid thereupon (see paragraph 52, to demonstrate real-time imaging with high spatial resolution, the piezo-driven linear displacement .

6.	Claims 10, 23, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Pavani as applied to claim 1 above, and further in view of Nordell (US 20090041329). 

Regarding claim 10, So and Pavani disclose all the limitations of claim 1, but is silent in discloses analyze the spatial field of the high-resolution image for determining a platelet count of the sample. Nordell in the combinations discloses the system of claim 1, wherein the processor further comprises instructions to analyze the spatial field of the high-resolution image for determining a platelet count of the sample (see paragraph 21, the blood analyzer provides a volumetric count of red blood cells, RBC's, white blood cells (WBC's) and platelets in a sample and see paragraph 35, the coordinates are transferred to a slide imager 52 configured to obtain a high resolution image).  So, Pavani and Nordell are combinable because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings modification of Nordell into So and Pavani, in order to calculate statistical measures of reviewer accuracy [see Nordell’s, pp [0067]]. Such modification is the result of combining prior art elements according to known methods, they would have been performed as expected, and the results would have been predictable.

Regarding claim 23, Nordell in the combinations discloses the system of claim 21, wherein the one or more locations are determined before identifying the cell type or cell structure of the at least one of the plurality of cells (see paragraph 80, that the subject cell is of the same class as 

Regarding claim 36, Nordell in the combinations discloses  the system of claim 1, wherein a relative lateral position between a sample support of the microscope (see paragraph 5, controlling an automated digital microscope to capture an image of a blood smear in a manner effective for high-volume clinical hematology and see paragraph 8, for obtaining and storing a high magnification image of a blood smear sample including storing a low magnification image of the blood smear sample, determining an area of interest within the blood smear sample based on image analysis of the low magnification image, obtaining at least one high magnification image of at least a portion of the area of interest) and the sample is configured to remain essentially static while the imaging device captures the plurality of low-resolution images (see paragraph 85, enabling analysis of the low resolution image, the application server 54 is configured to calculate an area of interest (AOI) based on the visual properties of the low resolution image). The motivation to combine the above mentioned references are discussed in the rejection of claim 10, and incorporated herein. 

Regarding claim 38, the combination of So, Pavani and Nordell as a whole discloses the system of claim 1, wherein the processor further comprises instructions to perform machine learning for analyzing the spatial field of the high-resolution image to identify the at least one of a cell type or a cell structure based on sub-cellular features (see So paragraph 52, to demonstrate real-time imaging with high spatial resolution, the piezo-driven linear displacement of a microscope and see paragraph 88, drives cancer-promoting LOH events, it is critical that one can learn more about the factors that modulate susceptibility to mitotic recombination and also see paragraph 104, analysis of a sufficient number of cells  for robust statistical analysis .

7.	Claims 7, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Pavani as applied to claim 1 above, and further in view of Mohan (US 20140273188). 

Regarding claim 7, So and Pavani disclose all the limitations of claim 1, but silent in disclosing neutrophils, lymphocytes, monocytes, eosinophils, and basophils. Mohan discloses neutrophils, lymphocytes, monocytes, eosinophils, and basophils (see paragraph 68, figure 11A shows identification of monocytes by plotting CD14 label intensity (FL-17) versus scatter intensity (FL-9), FIG. 11B shows identification of basophils by plotting CD123 intensity (FL-19) versus CD16 intensity (FL-15). FIG. 11C shows identification of lymphocytes by plotting CD16 intensity (FL-15) versus CD45 intensity (FL-11)).
So and Mohan are combinable because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings modification of “Mohan" into "So", in order to accurate measure the level of a specific component of interest in cells in a method involving the use of a binder molecule [see Mohan’s, pp [0128]]. Such modification is the result of combining prior art elements according to known methods, they would have been performed as expected, and the results would have been predictable.

Regarding claim 33, Mohan in the combinations discloses the system of claim 31, wherein the plurality of different illumination conditions comprises a plurality of different illumination angles (see paragraph 335,  create the desired trans-illumination, including trans-illumination that is uniform and at oblique angles into the analysis area 608 for darkfield illumination of the 

Regarding claim 35, Mohan in the combinations discloses the system of claim 33, wherein the microscope comprises a plurality of light sources configured to illuminate the sample at the plurality of different illumination angles (see paragraph 335, create the desired trans-illumination, including trans-illumination that is uniform and at oblique angles into the analysis area 608 for darkfield illumination of the sample).The motivation to combine the above mentioned references are discussed in the rejection of claim 7, and incorporated herein.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/27/21